PROB 19
Rev. 8/2000, NCMD
                            United States District Court
                                       for the
                         Middle District of North Carolina

          USA v. BRIAN DAVID HILL                 Docket No. 1:13CR435-1


TO: 1 THE UNITED STATES MARSHAL FOR THE MIDDLE DISTRICT OF NORTH
    0F




      CAROLINA OR ANY OTHER AUTHORIZED OFFICER:

            WARRANT FOR ARREST OF SUPERVISED RELEASE VIOLATOR
          You are hereby commanded to arrest the within-named violator and bring him or
          her, forthwith, before the United States District Court to answer charges
          that he or she violated the conditions of his or her probation imposed by the
          court.

 NAME OF VIOLATOR                                                SEX         RACE         AGE
 BRIAN DAVID HILL                                                M           W            28
 ADDRESS (STREET, CITY, STATE)


 SUPERVISED RELEASE IMPOSED BY:                                  DATE IMPOSED:
 MIDDLE DISTRICT OF NORTH CAROLINA                               11/10/2014
 TO BE BROUGHT BEFORE:
 MIDDLE DISTRICT OF NORTH CAROLINA, GREENSBORO, NORTH CAROLINA



 CLERK:                           BY (DEPUTY CLERK)              DATE
 JOHN S. BRUBAKER                  /s/Joy Daniel                 11/14/2018



                                            RETURN

 Warrant received and             DATE RECEIVED                  DATE EXECUTED
 executed.

 EXECUTING AGENCY (NAME AND ADDRESS)




 NAME                             (BY)                           DATE




          Case 1:13-cr-00435-TDS Document 160 Filed 11/14/18 Page 1 of 1
